—Judgment unanimously affirmed with costs. Memorandum: The notice of appeal states that this appeal is taken from an order entered March 16, 1993. A subsequent judgment subsumed that order. In the exercise of our discretion, we deem the appeal to have been taken from the subsequent judgment (see, CPLR 5520 [c]; Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988). The notice of appeal limits the appeal to the finding that the County of Onondaga, the Onondaga County Department of Social Services and Robert J. Stone, as Commissioner of the Onondaga County Department of Social Services, were negligent. Thus, we do not address the argument that the damages awarded by the jury were excessive (see, CPLR 5515 [1]; Sommers v Sommers, 203 AD2d 975). (Appeal from Judgment of Supreme Court, Onondaga County, Pooler, J.—Set Aside Verdict.) Present-Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.